Citation Nr: 1411396	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-28 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus

3.  Entitlement to service connection for residuals of right ankle sprain, claimed as right foot/ankle disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in March 2011.  A transcript of that hearing is of record.

The Veteran was scheduled for a Board hearing by means of videoconferencing equipment in October 2012, but cancelled the hearing and requested to be rescheduled.  The Board remanded the case in November 2012 to afford an additional opportunity for a hearing.  In January 2013, the Veteran failed to appear for a videoconference hearing before the undersigned Veterans Law Judge.  As the Veteran has not provided good cause for his failure to appear for his hearing, nor has he requested that it be rescheduled, his request is deemed withdrawn.  38 C.F.R. § 20.702 (c) (2013).  The Board finds that the remand directives have been substantially complied with and, therefore, additional remand is not required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The issue of entitlement to service connection for residuals of right ankle sprain, claimed as a right foot/ankle disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran has not been shown to have current hearing loss that is disabling for VA service connection purposes.

2.  The Veteran's tinnitus did not have its onset during active service and was not the result of a disease or injury incurred in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter, sent in July 2007, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Thus, the duty to notify has been satisfied with regard to the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  

The duty to assist was also met in this case.  The Veteran's service treatment records as well as statements from the Veteran and his representative are in the Veteran's VA claims file.  The Veteran has not identified private or VA treatment for his bilateral hearing loss or tinnitus.    

The Veteran was afforded a VA examination in August 2007 regarding the appealed claims.  The examiner had access to and reviewed all the evidence in the claims file, recorded the Veteran's reported history and provided an opinion regarding the likelihood of an etiological link between the currently-existing disabilities and the Veteran's active service.  As the examiner's opinion was supported by an adequate rationale, including citations to evidence in the claims file and to statements made by the Veteran, the Board finds that it is adequate for rating purposes.
   
The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
III.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  

Here, the medical evidence does not show that the Veteran has a bilateral hearing loss disability in accordance with VA regulations.  The August 2007 VA examination report found hearing thresholds of the following:







HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
20
25
20
25
25
24 
LEFT
20
20
20
20
25
21  

The Veteran also exhibited a 96 percent speech recognition score in the right ear and a 98 percent speech recognition score in the left ear using the Maryland CNC test.  The Veteran thus did not demonstrate hearing loss of a disabling level for VA purposes.  See 38 C.F.R. § 3.385. 

The Board acknowledges the lay statements provided by the Veteran which allege that the Veteran currently has bilateral hearing loss which was caused by and began in service.  Lay evidence may be competent and sufficient when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Veteran is competent to report his subjectively experienced difficulty hearing.  However, because hearing loss of a disabling level for VA purposes is not a simple condition which can be diagnosed by a lay person, and instead requires the performance and interpretation of audiological testing necessary to establish a diagnosis of bilateral hearing loss consistent with VA regulations, the Veteran is not competent to provide such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

As the only competent evidence with regard to the Veteran's current level of hearing loss consists of the audiometric measurements from the August 2007 VA examination, there is no competent evidence of a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Therefore, service connection is not warranted.  See 38 C.F.R. § 3.303.




III.  Tinnitus

The Veteran contends that he has tinnitus related to his active service.  The Veteran described work in service as a power production specialist that included being exposed to hazardous noise on the flight line with barriers, on substations with large diesel engines, and with portable power generators, among other in-service noise exposure.  He further stated that use of hearing protection was not enforced during service.  The Veteran's service treatment records support his contention of high in-service noise exposure, as the Veteran's DD Form 214 lists the Veteran's military occupational specialty (MOS) as electronical power production specialist.  The Duty MOS Noise Exposure Listing, a compilation of Department of Defense-verified lists of MOSs and the corresponding probability of hazardous noise exposure, notes noise exposure as moderately probable for this MOS.  The Board finds the Veteran's report of noise exposure to be credible, and the Veteran's in-service excessive noise exposure is therefore conceded.  

The Veteran is competent to report such symptoms as ringing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran reports that he currently experiences tinnitus, and the Board finds such reports credible.  He thus is found to have a current disability of tinnitus.

Notwithstanding the above, the Veteran's claim must nonetheless be denied because the weight of the competent probative evidence indicates that the Veteran's current tinnitus is not etiologically related to his military service.

At the time of an August 2007 VA examination, the Veteran reported constant bilateral tinnitus, which he experiences as a constant, cricket-like sound, most noticeable in quiet rooms.  He informed the examiner that he first noticed the tinnitus less than 10 years prior (approximately 22 years following service).  The VA examiner noted the Veteran's report of in-service noise exposure, without hearing protection, of firearms, firing range noise, helicopters, aircraft engines, noise from the flight line, and from portable power generators.  The Veteran also reported post-service civilian noise without hearing protection in the form of a power lawn mower, and civilian noise exposure with hearing protection of firearms. 

The examiner noted that the Veteran's service treatment records documented normal hearing at enlistment in 1971, and in 1973, and observed that there were no documented complaints of tinnitus during service.  The examiner opined that, due to the onset of tinnitus being more than 22 years after military service, no complaint of tinnitus during military service as shown through the Veteran's service treatment records and through his statements at the examination, in addition to stable normal hearing during military service, the Veteran's tinnitus is not caused by or a result of military noise. 

The Board finds that the report of the VA examiner should be accorded significant probative weight, as it was based on full consideration of the Veteran's documented history and assertions, and is supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented or identified any contrary, competent evidence or opinion on the question of a nexus to service-i.e., one that, in fact, supports the claim.

The Board recognizes the Veteran's testimony at the March 2011 DRO hearing that his tinnitus may have started earlier than reported to the VA examiner, but that he might not have recognized it because he was in a noisier area.  However, such conjecture is not found to outweigh the other evidence of record, including the Veteran's own statement to the examiner that he first noticed tinnitus around 1997.   

IV.  Conclusion

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Reason for Remand: To obtain an addendum medical opinion

The Veteran contends that he is entitled to service connection for residuals of right ankle sprain, claimed as a right foot/ankle disability.

The Veteran was afforded a VA examination for his joints in August 2007.  The VA examiner reviewed the Veteran's VA claims file, interviewed and examined the Veteran, and radiographically viewed the Veteran's right ankle and foot.  The examiner stated that the Veteran did not have a current right ankle diagnoses, stating that the exam was normal for the right ankle.      

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the August 2007 opinion inadequate for adjudicatory purposes because, while the VA examiner discussed diagnosis of the right ankle and provided an etiological opinion and well-reasoned rationale with regard to the ankle, no etiological opinion was provided regarding the Veteran's right foot.  The Board notes that in his April 2007 claim for entitlement to compensation, the Veteran claimed entitlement to service connection for a "right foot/ankle" disability.  At the August 2007 VA examination, the radiographic examination showed a calcaneal spur.  As the examiner only addressed the right ankle, on remand, a supplemental opinion must be provided regarding the nature and etiology of any current right foot disability.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the August 2007 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's right foot disability.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a.  Provide a diagnosis for each of the Veteran's currently present right foot conditions.  

b.  For any right foot disability diagnosed, state an opinion regarding whether it is it at least as likely as not (i.e., 50 percent probability or greater) that the particular disability arose during the Veteran's military service or is otherwise related to his active military service, including his documented in-service right ankle sprains.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the development above, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


